IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 PETER J. MCDANIELS,
                                                DIVISION ONE
                     Appellant,
                                                No. 81828-7-I
              v.
                                                UNPUBLISHED OPINION
 DEPARTMENT OF CORRECTIONS,

                     Respondent.


      DWYER, J. — Peter McDaniels appeals from an order dismissing his action

under the Public Records Act (PRA), chapter 42.56 RCW, against the

Department of Corrections (DOC). McDaniels contends that the superior court

erred by finding no violation of the PRA because a record maintained by the

Department of Enterprise Services (DES) was responsive to his requests.

Because DOC did not withhold responsive records, we affirm.

                                        I

      Correctional Industries is a division of DOC. DOC uses a standardized

meal menu, developed by Correctional Industries, in all DOC facilities. The

standardized menu dictates what foods are served to inmates in DOC facilities.

Correctional Industries also operates several food factories which produce many

of the items on the standardized menu. DOC facilities are expected to purchase

food products from Correctional Industries when it can supply what is necessary

to comply with the menu.
No. 81828-7-I/2


       There is no contract between DOC and Correctional Industries because

Correctional Industries is a division of DOC. When food items are needed that

Correctional Industries cannot provide, DOC facilities purchase those items from

vendors that have entered into a master contract administered by DES. This is

known as the “umbrella food contract” or DES contract No. 06006. DOC

employees are only authorized to purchase products that have been identified to

meet the standardized menu. Correctional Industries has never sold products to

DOC institutions under DES contract No. 06006.

       McDaniels is an inmate at a DOC facility, Stafford Creek Corrections

Center. In 2013, McDaniels filed a grievance complaining that, several days in a

row, the meat he had been given was rotten. He was told in response that

“[Stafford Creek Corrections Center] is under contract with [Correctional

Industries] Food Factory and we do not have the ability to change or revoke a

contract at [this] level.”

       On March 10, 2017, McDaniels made the following public records request

to DOC’s public disclosure unit:

       I am requesting copies of the following public records: Often, when
       I file complaints or interview DOC & [Stafford Creek Corrections
       Center] staff members in reference to the menus and the foods that
       are actually being served to inmates at [Stafford Creek Corrections
       Center] from the Kitchen/Dining Hall, the DOC/[Stafford Creek
       Corrections Center] staff member will claim that they are following
       the menu and the “contract” says we are not allowed to alter the
       menu. My public disclosure request is for any and all contracts and
       other agreements and other documentation that dictates what the
       [Stafford Creek Corrections Center] Kitchen must serve to inmates
       for their three daily meals (including holidays and brunches) and
       what the [Stafford Creek Corrections Center] Kitchen can and
       cannot serve when altering, adding to, and subtracting from all of
       the numerous menu/diets offered in policy (i.e. dictating all written


                                         2
No. 81828-7-I/3


          menus). I am only looking for Contracts, agreements, and
          documentation. I am not requesting policies that I have access to
          already in the law library; and I am not looking for the menus unless
          they are specifically mentioned in the contract, agreement, and
          documentation as attachments thereto. Please do not alter the
          above request in your response. The above is exactly what I am
          looking for.

          Public records specialist Donna Williams acknowledged receipt of the

request and assigned it tracking number PRU-46351. Williams determined that if

responsive documents existed, they would be either at Stafford Creek

Corrections Center, in DOC Correctional Industries, DOC Health Services, DOC

Policy Unit, or in DOC’s Contracts Unit. Williams contacted these departments.

None of the records Williams received from these departments responded to

McDaniels’ request. On May 18, 2017, Williams advised McDaniels that DOC

had no records responsive to his request and closed the request.

          Several months later, McDaniels had the following exchange through

kiosk messages with the Stafford Creek Corrections Center’s superintendent’s

office:

          [McDaniels:] SUPR. GILBERT, YOU HAVE A RIGHT AND A DUTY
          TO PETITION YOUR GOVERNMENT TO HAVE
          [CORRECTIONAL INDUSTRIES] FOOD SERVICES REMOVED
          FROM THIS FACILITY. FOR MORE THAN DOUBLE THE PRICE,
          WE ARE RECEIVING POORER QUALITY FOOD. RCW 39
          OUTLINES THE MEANS FOR YOU TO START YOUR
          RESEARCH.

          [Superintendent’s Office:] This is a contract set up through
          Headquarters. – MJ Supt office

          [McDaniels:] THANK YOU FOR YOUR 8-22-17 RESPONSE
          ABOUT THE FOOD CONTRACT SET UP BY DOC HQ. PLEASE
          PROVIDE ME WITH THE CONTRACT #, THE CONTACT
          MANAGER-S NAME AND MAILING INFORMATION FOR
          HIM/HER. THANK YOU. MCDANIELS, PETER J.


                                            3
No. 81828-7-I/4



      [Superintendent’s Office:] I am unsure of this, you would need to
      contact Headquarters for this information. M Johnson supt office

      McDaniels made a second public records disclosure request on

September 1, 2017:

      Hello, I was sent a kiosk message from the mailbox
      “Superintendent-S01” on 8/22/2017 that reads, “This is a contract
      set up through Headquarters.—MJ Supt office”
      Please provide me with the entire contract that the superintendent’s
      office is referring to. Thank you.

      The request was assigned to records specialist Kailey Tschimperle and

assigned number PRU-49186. Tschimperle found four food services contracts

and provided them to McDaniels for $12.53. McDaniels responded that these

were not the contracts he was looking for (because they were not related to food

service inside Stafford Creek Corrections Center) and asked for a refund.

      Public disclosure specialist Dallas Wortham took over the request,

provided a refund and sent McDaniels a letter informing him that DOC would now

be interpreting his request to be “a copy of the contract between the Department

of Corrections and Correctional Industries to provide food services at Stafford

Creek Corrections Center.” McDaniels responded that this interpretation was not

correct and that his request was for the contract the kiosk messages referred to.

McDaniels also advised Wortham that a Correctional Industries employee had

mentioned an “umbrella food contract,” which might be responsive to his request.

Wortham contacted the Contracts and Legal Affairs Units of both DOC and

Correctional Industries and was informed that neither had responsive documents.

On March 20, 2018, Wortham informed McDaniels that an additional search had



                                        4
No. 81828-7-I/5


yielded no responsive documents, that DES might have the contract he was

seeking and that the request was closed.

       McDaniels responded that he had seen part of DES “umbrella food

contract” No. 06006 because it had been provided to another prisoner and that

he believed it was responsive to his request. He made several additional

requests for intragovernmental communications regarding his prior requests.

Wortham treated this correspondence as a new request, PRU-52132. PRU-

52132 remained open until September 11, 2018.

       McDaniels filed an amended complaint on July 11, 2018, alleging that

DOC had not complied with the PRA because it failed to provide him with DES

Contract No. 06006. A hearing was set to determine whether the DOC violated

the PRA by withholding responsive documents to McDaniels’ requests.

       The superior court found that McDaniels only presented evidence with

regard to PRU-46351 and PRU-49186, that those requests were vague and

ambiguous, that DOC attempted in good faith to properly interpret and respond to

these requests, and that McDaniels failed to present any evidence demonstrating

that DOC silently withheld any records that were responsive to these requests.

The superior court concluded that DOC did not violate the PRA and dismissed

the action.

       McDaniels appeals.

                                        II

       McDaniels contends that DOC failed to disclose DES contract No. 06006

in response to his requests, in violation of the PRA. To make this claim, he



                                        5
No. 81828-7-I/6


asserts that: (1) DES contract No. 06006 was responsive to his requests, and (2)

that DOC was required to provide him with a contract administered by DES

because DOC “uses” the contract. We disagree.

        We review the superior court’s PRA decision de novo when the record

consists only of documentary evidence. Janes Does 1-15 v. King County, 192
Wash. App. 10, 20, 366 P.3d 936 (2015) (citing Nissen v. Pierce County, 183
Wash. 2d 863, 872, 357 P.3d 45 (2015)); Ockerman v. King County Dep’t of

Developmental & Envtl. Servs., 102 Wash. App. 212, 216, 6 P.3d 1214 (2000). 1

        The PRA “is a strongly worded mandate for broad disclosure of public

records.” Progressive Animal Welfare Soc’y v. Univ. of Wash., 114 Wash. 2d 677,

682, 790 P.2d 604 (1990). “Agencies are required to disclose any public record

on request unless it falls within a specific, enumerated exemption.” Neigh. All. of

Spokane County v. Spokane County, 172 Wash. 2d 702, 715, 261 P.3d 119 (2011).

However, the PRA does not require agencies to create or produce a record that

does not exist. Fisher Broad.-Seattle TV LLC v. City of Seattle, 180 Wash. 2d 515,

522, 326 P.3d 688 (2014).

        Additionally, although the exact name of the record is not required,

requests must be for identifiable records or classes of records. Fisher Broad.-

Seattle, 180 Wash. 2d at 522.




        1It has not been satisfactorily explained why the superior court’s factual findings are not

accorded deference as they would be under other circumstances in which the superior court has
made factual findings based on documentary evidence. See, e.g., Dolan v. King County, 172
Wash. 2d 299, 310, 258 P.3d 20 (2011). Nevertheless, we follow the applicable case law in this
regard. However, after engaging in de novo review, we reach conclusions identical to those of
the superior court.


                                                 6
No. 81828-7-I/7


        McDaniels’ first request, PRU-46351, was for “any and all contracts and

other agreements and other documentation that dictates what the [Stafford Creek

Corrections Center] Kitchen must serve to inmates,” and his request specifically

excluded policies and menus. As no contract or agreement dictates what the

kitchen at Stafford Creek Corrections Center must serve, this was a request for a

record that does not exist. Williams conducted an appropriate search and

concluded that DOC did not have any responsive records. Despite McDaniels’

contention to the contrary, the evidence in the record suggests that DES contract

No. 06006 does not control what the kitchen at Stafford Creek Corrections

Center must serve to inmates and was, therefore, not responsive to this request.

        McDaniels’ second request, PRU-49186, was for the contract mentioned

in a kiosk message from the Stafford Creek Corrections Center’s

superintendent’s office. Once again, this request was for a record that does not

exist—the superintendent’s response to the kiosk message erroneously

suggested that a contract controls Correctional Industries’ relationship to the

Stafford Creek Corrections Center’s kitchen. The superintendent’s office was

mistaken; there is no such contract. The DOC records specialists nonetheless

again made reasonable efforts to properly interpret and respond to the request,

clarifying the request and conducting multiple searches before suggesting that

DES might have the record McDaniels sought. 2


          2 Even if McDaniels had clearly requested DES contract No. 06006, DOC would not be

required to provide him with a record maintained by a different agency. McDaniels’ reliance on
Cedar Grove Composting, Inc. v. City of Marysville, 188 Wn. App 695, 354 P.3d 249 (2015), is
misplaced. Cedar Grove addresses a public record held by a private party, not a different agency
that is also subject to public records act requirements. The evidence in the record does not
suggest that DES contract No. 06006 was in DOC’s records. The PRA does not require “‘an


                                               7
No. 81828-7-I/8


       McDaniels’ third request, PRU-52132, is not properly before this court.

McDaniels did not submit evidence regarding PRU-52132 in the superior court

and there is no evidence in the record concerning DOC’s treatment of PRU-

52132. We will not review a claim of error that was not raised in the superior

court. RAP 2.5(a); Mitchell v. Dep’t of Corr.,164 Wn. App. 597, 601 n.4, 277 P.3d
670 (2011). Furthermore, PRU-51232 was open at the time this action was filed.

McDaniels was not entitled to initiate a lawsuit with regards to PRU-52132 until

after DOC had engaged in some final action. See Hobbs v. State Auditor’s

Office, 183 Wash. App. 925, 935-36, 335 P.3d 1004 (2014).

       Because the records McDaniels requested do not exist, DOC did not

violate the PRA by failing to produce them. Thus, McDaniels’ claim fails.

       Affirmed.




WE CONCUR:




agency to go outside its own records and resources to try to identify or locate the record
requested.’” Koenig v. Pierce County, 151 Wash. App. 221, 232-33, 211 P.3d 423 (2009) (quoting
Limstrom v. Ladenburg, 136 Wash. 2d 595, 604 n.3, 963 P.2d 869 (1998)).


                                              8